DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over 

Kobayashi et al. (US 6,154,885) in view of Bevier (US 8,225,426). Kobayashi et al. (hereinafter 

Kobayashi) discloses a glove has a palm side and a back side joined thereto along an edge, col. 

4, line 50 – col. 5, line 57 in order to accommodate different sized hands.  Further, a first panel 

(10) forms an index part (3D), a middle part (3C), a ring part (3B) and a pinky finger part (3A); a 

second panel forms a palm part and a third panel (5), col. 5, line 3 forms a thumb part as shown 

in figures 1 and 2. A fourth panel (7G) forming an insert and connected to a closure 

element/hook and loop fastener (20) on  the back side, col. 8, lines 54-55. The first and fourth 

panels each has a non-slip textured surface as shown in figure 2. Further, an elastic/expandable 

mesh material/sewing gussets (9) is attached between first and second  panels to accommodate 







different sized hands about the fingers parts, col. 5, lines 49-58 and as shown in figure 1.   

However, Kobayashi does not show the first panel having a surface texture different from a 

surface of the fourth panel.   

	Bevier discloses a glove having different textured surfaces (155) as shown in figures 2 and 5 (A-G). Also, the textured surface includes indentations (140) as shown in figure 6A. Also, a band (215) having an adjustable fastener is attached to a back side (214) and each of the first, second and third panel includes a continuous stretch material about the finger and a thumb sections, col. 4, lines  47-50. 

It would have been obvious to one skilled in the art before the effective date of the claimed invention that the first and fourth panels of Kobayashi having textured surfaces, respectively can be different from one another as taught by Bevier in order to increase/decrease gripping surface area when the glove is donned depending on particular application or end use thereof.  

With regard to claim 8, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the glove having the elastic/expandable mesh 

material/sewing gussets (9) on the first and second panels of Kobayashi can additionally 

included about the third panel forming the thumb part so that the glove can accommodate 

different sized hand or depending on the end use thereof as known in the glove making art. 
 

With regard to claims 9 and 14, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the second and fourth panels of Kobayashi having textured surfaces, respectively can be different from one another as taught by Bevier in order to increase/decrease gripping surface area of the palm area depending on particular application or end use thereof.  
	Additionally, with regard to claim 15, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the third and fourth panels of Kobayashi having textured surfaces, respectively can be different from one another as taught by Bevier in order to increase/decrease gripping surface area of the thumb part with respect to the fourth panel  depending on particular application or end use thereof.  
	With regard to claim 16, it would have been obvious to one skilled in the art before the effective date of the claimed invention that elastic mesh material/gusset Kobayashi between the finger and thumb parts can be provided with a continuous stretch material at taught by Bevier so that the glove would have an ergonomic fit that is adjustable about different sized hands or depending on the end use thereof. Furthermore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that each of the first, second, third and fourth panels of Kobayashi having textured surfaces, respectively can be different from one another as taught by Bevier in order to increase/decrease gripping surface area of the glove when donned depending on particular application or end use thereof




having textured surfaces, respectively can be different from one another as taught by Bevier in order to increase/decrease gripping surface area of the thumb part with respect to the fourth panel  depending on particular application or end use thereof

	With regard to claim 17, it would have been obvious to one skilled in the art before the effective date of the claimed invention that glove of  Kobayashi can include a band with adjustable fasteners attached to the backside at taught by Bevier that is conventionally attached to the stretch material instead of the closure element as an alternative but equivalent means of securing the glove about different sized hands or depending on the end use thereof. 

Allowable Subject Matter
3.	Claims 2-4, 11-13 and 20 are objected to as being dependent upon a rejected base claim, 

but would be allowable if rewritten in independent form including all of the limitations of the 

base claim and any intervening claims.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure..


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






March 12, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732